Citation Nr: 0315252	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  91-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  

2.  Entitlement to an increased disability evaluation for 
left arm pain with sensory changes of the fingers, currently 
evaluated as 10 percent disabling.   

3.  The propriety of the initial 10 percent rating assigned 
following the grant of service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.E. Larkin, Counsel 


INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1964, and from November 1965 to February 1978.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from various rating decisions of 
the RO.  In a June 1990 rating action, the RO, inter alia, 
denied the veteran's claim for a rating in excess of 10 
percent for the service-connected left upper extremity 
disability.  This issue was noted to be before the Board in 
August 1991 when another issue was remanded for additional 
development.  

The veteran has also perfected an appeal from a September 
1992 rating action that denied his claim for a compensable 
rating for the service-connected bilateral hearing loss.  The 
veteran perfected an appeal to the Board.  In a February 1996 
decision, the Board, inter alia, denied the veteran's claim 
for an increased evaluation for the bilateral hearing loss 
and remanded the issue of entitlement to an increased rating 
for the left upper extremity disorder.  

The veteran filed a timely appeal to the United States Court 
of Veterans Appeals (the Court of Appeals for Veterans Claims 
since March 1, 1999) (Court).  In a September 1997 decision, 
the Court vacated and remanded the Board's denial of the 
claim for a compensable evaluation for bilateral hearing 
loss.  The Board, in turn, remanded the claims on appeal to 
the RO in April 1998 and June 2001.  The veteran testified 
during a videoconference hearing before the undersigned in 
December 2001. 

Thereafter, the Board undertook additional development of the 
claims on appeal pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  In February 2003, the Board 
provided notice of the development to the veteran and his 
representative. 

The Board's decision on the claim for an increased 
(compensable) rating for bilateral hearing loss, and the 
claim for a rating in excess of 10 percent for left arm pain 
with sensory changes of the fingers, is set forth below.  The 
claim for an initial rating in excess of 10 percent for 
asbestosis is addressed in the remand following the order 
portion of the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for a compensable rating for bilateral 
hearing loss and for a rating in excess of 10 percent for 
service-connected left arm disability has been accomplished.

2.  Although results of the January 1999, April 1999 and 
October 2002 VA audiometric evaluations correspond to a Level 
I hearing loss, in both ears, which, in turn, correspond to a 
noncompensable evaluation, the veteran has tinnitus that is 
"as likely as not" medically related to service.  

3.  Considering the extent of likely functional loss due to 
pain, the veteran's left upper extremity disability is 
manifested by arm motion limited to midway between side and 
shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 485, 4.86, Diagnostic Codes 6100, 
6101 (1998 & 2002).  

2.  Affording the veteran the benefit of the doubt, the 
criteria for a separate 10 percent rating for tinnitus are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.85, 4.86, 
Diagnostic Code 6260.  

3.  Affording the veteran the benefit of the doubt, the 
criteria for a 20 percent rating for left arm pain with 
sensory changes of the fingers are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5201, 4.124a, Diagnostic Code 8715 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and the Board's 
favorable dispositions of this appeal (i.e., the grant of a 
separate 10 percent evaluation for tinnitus, and the grant of 
a 20 percent evaluation for left arm disability, the latter 
of which is equivalent to the combined rating sought by the 
veteran's representative), the Board finds that all 
notification and development action needed to render a fair 
decision on those claims has been accomplished.  

As regards the claim for an increased evaluation for 
bilateral hearing loss, herein denied, the Board finds that 
the duties to notify and assist have been met.  

Through numerous supplemental statements of the case, the 
prior Board remands and September 1997 Court decision, the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefits he 
seeks, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  As indicated below, the RO 
and Board have consistently obtained pertinent VA and private 
treatment records, as identified by the veteran.  Such 
evidence has been summarized in the SOC and SSOCs, through 
which the RO also has invited the veteran to identify any 
other information and/or evidence pertinent to the claim.  In 
February 2003, the Board provided notice to the veteran and 
his representative of the evidence obtained during the 
development of his claim and offered him the opportunity to 
submitted additional evidence or argument. 

Moreover, in an August 2002 letter, the Board notified the 
veteran and his representative of the duties to notify and 
assist under the VCAA, and informed them that the veteran 
might be afforded a medical examination in connection with 
his claims if it was determined that one was needed.  The 
veteran was also informed of his responsibility to provide 
certain information to enable to the Board to obtain evidence 
pertinent to his claim, and invited to submit relevant 
evidence in his possession.  In a November 2002 letter to the 
veteran, the Board notified him that it was attempting to 
obtain private treatment records but was having difficulty 
doing so and requested that he contact the treatment provider 
and request that they forward any private medical records.  
Hence, the Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)). 

Additionally, the Board finds that all necessary development 
on the claim for a compensable rating for bilateral hearing 
loss has been accomplished.  The veteran has submitted 
medical evidence and written argument in support of this 
claim.  The veteran also offered testimony at a personal 
hearing before RO personnel and via videoconference with the 
undersigned Veterans Law Judge.  Moreover, the RO and Board 
have undertaken reasonable and appropriate efforts to assist 
him in obtaining the evidence necessary to substantiate his 
claim, including obtaining VA and private medical treatment 
records and arranging for the veteran to undergo VA 
audiological evaluation.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate the existence of, any additional 
medical or other relevant evidence that is necessary for a 
fair adjudication of the claim that has not already been 
obtained.  

Finally, the Board finds that the veteran is not prejudiced 
by the Board's consideration of these claims in light of 
evidence additionally developed by the Board, in the first 
instance, without a waiver of RO jurisdiction over such 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  
As indicated above, consideration of such evidence has 
supported the Board's grant of a separate 10 percent 
evaluation for tinnitus, and the grant of a 20 percent 
evaluation for left arm disability (which is equivalent to 
the combined rating sought by the veteran's representative).  
As regards the claim for a compensable evaluation for 
bilateral hearing loss (herein denied), the Board notes that, 
as explained below, the additional evidence is merely 
cumulative of other evidence already of record; hence, 
consideration of the evidence poses no due process concerns.  
Cf. Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).



II.  Increased Evaluations

The veteran contends that his service-connected bilateral 
hearing loss and left upper extremity disability are more 
severe than the current ratings indicate. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  VA also has a duty to acknowledge 
all regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A..  Bilateral Hearing Loss

1.	Background

In a November 1987 rating action, service connection was 
granted and a noncompensable rating assigned for bilateral 
hearing loss, effective from May 26, 1987.  That rating has 
remained in effect to the present.  

In July 1992, the veteran submitted a claim for increased 
rating for bilateral hearing loss.  In August 1992, the 
veteran underwent a VA audiological evaluation that revealed 
mild to severe hearing loss with 92 percent speech 
recognition in the left ear, and mild to moderately severe 
hearing loss with 92 percent speech recognition in the right 
ear.  In the September 1992 rating action presently on 
appeal, the RO continued the noncompensable rating.   

A July 1994 VA chart entry noted the veteran's complaints of 
pain, itching and "build up" in his left ear, such that he 
could not wear his hearing aids.  The assessment was that of 
hearing loss, otitis.  The veteran was offered a referral to 
an ENT surgeon, but preferred to wait. 

In a February 1996 decision, the Board denied the veteran's 
claim for an increased rating for his bilateral hearing loss 
and remanded the claim for increase for the left upper 
extremity for further development, to include a determination 
of the nature and extent of the neurological disorder.  In 
the September 1997 decision vacating the Board's 1996 
decision on the hearing loss claim, the Court pointed out the 
necessity for an adequate examination.  The Board remanded 
the claim in April 1998.

The results of a VA audiometric examination performed in 
January 1999 reported pure tone air conduction thresholds as 
10, 10, 25 and 60 decibels in the right ear at 1000, 2000, 
3000 and 4000 hertz, respectively.  Like measurements of the 
left ear were 5, 25, 50 and 55 decibels.  The average of the 
pure-tone thresholds of the right ear was 26 decibels; the 
average of the left was 34 decibels.  A speech discrimination 
score of 96 percent was recorded for the right ear and a 
score of 98 percent for the left ear.  The results were 
summarized as showing normal to severe precipitous high 
frequency sensorineural hearing loss bilaterally.  Speech 
discrimination scores were noted to be excellent. 

An April 1999 VA examination for ear diseases reported pure 
tone air conduction thresholds as 20, 20, 45 and 45 decibels 
in the right ear at 1000, 2000, 4000 and 8000 hertz, 
respectively.  Like measurements of the left ear were 10, 10, 
40 and 55 decibels.  Speech discrimination scores were not 
reported.  

The results of a VA audiometric examination performed in 
April 1999 reported pure tone air conduction thresholds as 
10, 10, 25 and 60 decibels in the right ear at 1000, 2000, 
3000 and 4000 hertz, respectively.  Like measurements of the 
left ear were 5, 20, 50 and 55 decibels.  The average of the 
pure-tone thresholds of the right ear was 26 decibels; the 
average of the left was 32 decibels.  A speech discrimination 
score of 96 percent was recorded for the right ear and a 
score of 98 percent for the left ear.  The examiner noted 
that testing results indicated the need for bi-neural hearing 
aid evaluation. 

The veteran presented to an October 1999 VA examination for 
ear diseases with complaints of hearing loss and tinnitus in 
both ears.  Otoscopic examination revealed normal ear canals, 
whitish shiny tympanic membranes and no middle ear infection.  
The examiner reviewed reports of previous audiometric 
examinations and offered the assessment of bilateral 
symmetrical precipitous bilateral high tone neurosensory 
hearing.

Private medical records received subsequent to the Board's 
development include November 1998 and October 2000 graphic 
reports of audiological examinations.  In November 1998, 
speech discrimination scores of 100 percent were noted for 
each ear and the examiner recommended binaural completely in 
the canal hearing aids.  The October 2000 report include 
speech discrimination scores of 96 percent in the right ear 
and 100 percent in the left ear.  The examiner continued the 
previous recommendation.  

In June 2002, it was reported that the veteran had received a 
full audiological evaluation and his case history was 
reviewed.  Although specific findings were not reported, it 
was recommended that the veteran received bilateral 
amplification.

The results of a VA audiometric examination performed in 
October 2002 reported pure tone air conduction thresholds as 
15, 25, 35 and 65 decibels in the right ear at 1000, 2000, 
3000 and 4000 hertz, respectively.  Like measurements of the 
left ear were 15, 30, 55 and 65 decibels.  The average of the 
pure-tone thresholds of the right ear was 41 decibels; the 
average of the left was 37 decibels.  A speech discrimination 
score of 96 percent was recorded for each ear.   The examiner 
noted the veteran's complaints of bilateral tinnitus that 
reportedly began during service.  The diagnosis was that of 
severe bilateral high frequency sensorineural hearing loss 
accompanied by constant bilateral tinnitus.  It was the 
examiner's opinion that "it is just as likely as not" that 
some of the veteran's tinnitus is related to the loud sounds 
exposure to while in service.  

During the December 2001 hearing, the veteran testified that 
he must wear hearing aids and it's still difficult to hear 
when there is background noise.  The veteran referred to 
situations that arise when dealing with the clientele of his 
small business.  

2.  Analysis

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by results of controlled speech discrimination 
tests, together with the average hearing threshold, as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  Hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Initially, it is noted that effective on June 10, 1999, the 
rating criteria for evaluating hearing loss were updated.  
See, 64 Fed. Reg. 25208 (May 11, 1999).  Where the law or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise, or permitted 
the VA Secretary to do otherwise and the Secretary did so.  
Karnas, 1 Vet. App. at 312-313.

A review of the changes made to the criteria at 38 C.F.R. § 
4.85, and specifically Tables VI, VI(a), and VII, reveals 
that the revisions did not make any changes to the numeric 
designations assigned to ascertain levels of pure tone 
threshold or speech discrimination.  Thus there is no change 
in the mechanical application of the appropriate charts to 
the noted auditory acuity.  This criteria is the same under 
the pre- and post-June 10, 1999, versions of the rating 
schedule.  See 38 C.F.R. §§ 4.85-4.87 (1998 and 2002).

However, there were substantive changes made to regulations 
at 38 C.F.R. § 4.86 regarding exceptional patterns of hearing 
impairment.  The criteria of 38 C.F.R. § 4.86 effective prior 
to June 10, 1999 discussed the use of hearing aids in the 
conduction of audiometry examinations and the evidence used 
in award of service connection.  It is also pertinent to note 
that the audiologists who conducted the examinations and 
reviewed the results of the relevant audiometry evaluation in 
this case did not indicate that there were any language 
difficulties or inconsistent speech audiometry scores that 
would make the use of both pure tone average and speech 
discrimination inappropriate and would require evaluation 
under Table VIa.  See 38 C.F.R. § 4.85(c) (effective prior to 
June 10, 1999).

The regulations at 38 C.F.R. § 4.86 effective on June 10, 
1999, however, require that the use of Table VIa when 
specific audiometry and speech discrimination scores are 
noted on examination.  Specifically, 38 C.F.R. § 4.86 
requires that when the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hz are each 55 decibels or more or when the 
pure tone threshold is 30 decibels or less at 1000 Hertz and 
the pure tone threshold in the ear is 70 decibels or more at 
2000 Hertz, the roman numeral designation for hearing 
impairment in that ear is to be chosen from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral was then to be raised to the next higher numeral.  
Under the provisions of 38 C.F.R. § 4.86, each ear was to be 
evaluated separately.

The audiometry results obtained during the course of this 
appeal do not show exceptional patterns of hearing patterns 
requiring the application of 38 C.F.R. § 4.86.  

When the prescribed rating criteria are applied to the 
results of the veteran's January 1999, April 1999 and October 
2002 audiometric tests, numeric scores of I are obtained for 
each ear.  Table VII of § 4.85, under both the former and 
revised rating criteria, provides for the assignment of a 
noncompensable evaluation when the veteran has these numeric 
scores.  Consequently, an increased evaluation for the 
veteran's defective hearing is not warranted under the 
provisions of the rating schedule.

Based on current audiometric findings, after consideration of 
the veteran's testimony offered at the hearing and review of 
associated VA and private outpatient treatment records, the 
Board finds that the noncompensable evaluation in effect for 
the veteran's service-connected bilateral hearing loss is 
appropriate.  

The Board acknowledges that the results of the audiological 
evaluations indicated that the veteran's bilateral hearing 
loss had increased in severity.  Nevertheless, after a 
mechanical application of the former or revised criteria, a 
compensable evaluation is not warranted.  While the Board in 
no way discounts the difficulties the veteran experiences, it 
must be emphasized that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designation assigned 
after audiometry results are obtained.  Hence, the Board has 
no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann, 3 Vet. App. at 345.  In 
other words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board finds, however, find that the evidence warrants the 
assignment of a separate 10 percent rating for tinnitus.   
The October 2002 VA examination concluded that a diagnosis of 
tinnitus and the examiner's opinion that "it is just as 
likely as not" that some of the veteran's tinnitus is 
related to the loud sounds exposure to while in service.  
Prior to June 10, 1999, tinnitus was service connected and 
rated when it was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  Tinnitus may be rated 
separately from the service-connected bilateral hearing 
impairment where the symptomatology associated with each is 
separate and distinct, with no "overlapping."  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Affording the veteran 
benefit of the doubt, the Board finds that a separate 10 
percent rating is warranted under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.   

B.  Left Upper Extremity

1.  Background

In a March 1979 rating action, service connection was granted 
and a 20 percent rating assigned for left arm pain, obscure 
etiology, effective from February 9, 1978.  The RO noted 
diagnostic testing undertaken while the veteran was in 
service and considered the disability analogous to peripheral 
neuropathy of the middle radicular group, left arm.  In an 
August 1981 rating action, the RO noted that recent 
examination had shown improvement in the veteran's left arm 
condition and a reduction in evaluation was warranted.  The 
rating was decreased to 0 percent, effective from November 1, 
1981.  In November 1987, the rating was increased to 10 
percent. Effective from May 26, 1987.  In an August 1988 
decision, the Board denied the veteran's claim for increase.

The veteran initiated the present claim in March 1990.  In 
the June 1990 rating action presently on appeal, the RO 
continued the 10 percent rating in effect.  The veteran 
appeared at a June 1990 hearing at the RO and testified that 
he experienced increased pain in the left arm and numbness in 
the fingers.  

The veteran was afforded a VA examination in October 1990 at 
which time the examiner noted that he did not specifically 
complain of left arm pain as he had on previous examination, 
but complained that both elbows and fingers of both hands 
were occasional painful.  On physical examination, there was 
no deformity of the left arm and no painful area other than 
the elbow.  The examiner noted no loss of motion of either 
elbow.  There was hypalgesia over the palmar aspect of all 
five digits of the left hand, from proximal interphalangeal 
crease distally; no changes over dorsum.  There was no loss 
of motion of the fingers.  Radial and biceps reflexes were 
normal.  The diagnoses included sensory changes (hypalgesia) 
of unknown etiology in distal part of fingers, left hand.

In January 1999, the veteran underwent VA neurological 
examination, during which he complained of increased left arm 
pain and weakness.  On physical examination, there was no 
objective finding of muscle atrophy in the left upper 
extremity, including the muscles of the arm, forearm and 
hand.  Motor power on the left upper extremity was normal and 
equal to the right side.  With regard to sensory function, 
there was slight impairment of pinprick sensation in the 
distribution of the median ulnar nerve of the left hand.  
Other sensations were normal and equal to the right side.  
Following diagnostic testing, the diagnosis was that of 
bilateral carpal tunnel syndrome, worse of the left upper 
extremity but subjective complaint with involvement of the 
median and ulnar nerve.  

The claims file includes an August 1999 decision of the 
Social Security Administration (SSA) that determined that the 
veteran was disabled for SSA purposes due to a primary 
diagnosis of gouty arthritis.  Included in the records 
considered in that decision is an August 1998 chart noting 
normal range of motion of the shoulders.  
 
VA treatment records include a May 1996 VA orthopedic chart 
entry noting the veteran's complaints of gradually worsening 
left arm pain and weakness.  It was noted that the veteran 
currently owned his own business.  Range of motion of the 
upper extremities was described as complete, however, the 
last 25 degrees of extension of the left arm over his head 
was very painful and lacked only the last five degrees of 
completing a complete upward motion.  Strength in both upper 
arms was equal.  The assessment included old nerve damage to 
the left arm and further evaluation was warranted.  

In May 1996, the veteran complained of numbness and tingling 
of the left forearm and hand.  A recent EMG study was noted 
to reveal left carpal tunnel syndrome, right.  On physical 
examination, there was normal sensation in the upper 
extremities, except for impaired sensation to pin prick in 
the medial and ulnar nerves of the left hand and some 
numbness in the entire left upper extremity.  The veteran 
appeared to have normal motor power in his hands, wrists, 
elbows and shoulders.  Both biceps, triceps and 
brachioradialis were diminished.  The clinical impression 
included bilateral carpal tunnel syndrome, worse in the left 
hand.  

An April 1997 neurological examination revealed pain in the 
left shoulder on adduction and rotation.  There was no 
demonstrable weakness in the left arm.  There was mild 
atrophy of the left thenar region and some decrease in 
ability to hold paper in his fingertips.  The May 1996 EMG 
was reviewed.  The impression was left carpal tunnel syndrome 
and the plan was to rule out rotator cuff tear or arthritis 
of the shoulder.  

VA treatment records associated with the claims file pursuant 
to the Board's own development include a January 2000 entry 
in which the veteran complained of dropping objects from his 
hands.  On physical examination, it was noted that his right 
shoulder is lower than the left and is weaker than the left.  
The examiner also noted that the right trapezoid muscle was 
atrophic as compared to the left.  

The report of an October 2002 VA neurological examination 
included the veteran's complaints of recurrent pain over his 
left arm, shoulder, elbow and fingers.  The examiner noted 
that the veteran was right-handed.  The veteran denied any 
numbness or paresthesia of the left hand.  He had not been 
working for the past four years.  The examiner noted that 
there had been complaints of intermittent numbness in the 
past and a May 1996 EMG showed evidence of left carpal tunnel 
syndrome.  An April 2002 EMG was noted to be normal.  
Neurological examination of the motor power of the upper 
extremities revealed no drift on forearm extension.  The 
veteran had fair abduction of his arms and fair flexion and 
extension.  He demonstrated fair grip power of the hands and 
dorsiflexion of his wrists with the strength of his upper 
extremities being 4-5/5.  He had pain over the left shoulder 
on elevating his left arm to the horizontal and on abduction 
of his left arm against resistance.  Sensory examination was 
intact to pin over both extremities.  Deep tendon reflexes 
showed 1+ biceps and triceps jerks on both sides.  No atrophy 
of the intrinsic muscles of his hands was noted.  There was 
moderate tenderness on pressure over the lateral aspect of 
the left elbow and anterior aspect of the left shoulder.  
There was moderate pain over the left shoulder on passive 
rotation.  

The impression was chronic pain over the left shoulder, elbow 
and left hand probably secondary to degenerative arthritis 
and history of suspected left carpal tunnel syndrome.  The 
examiner observed that there was no evidence to indicate a 
significant peripheral neuropathy affecting the left upper 
extremity and noted that the April 2002 EMG was normal.  The 
examiner opined that "[i]f [the veteran] had a mild median 
neuropathy in the past, it may have improved or it would be 
only mild or minimal."  The examiner did not find any 
significant neurological abnormality to indicate a cervical 
nerve root injury or impingement.  

The veteran was afforded a VA orthopedic examination in 
January 2003 to obtain information as to the nature and 
extent of his left arm disability.  The examiner noted the 
veteran's pertinent history and his complaint of constant 
pain that interferes with his sleep.  The veteran described 
the pain as located in the area of the acromion process, with 
some radicular pain into the end of the deltoid.  He denied 
paresthesia in the hand or muscle weakness.  Physical 
examination showed a normally muscled left shoulder and arm; 
no muscle atrophy was noted.  There was no flank tenderness 
appreciated with examination.  There was no swelling or 
discoloration of the skin.  Range of motion was reported as 
follows:  abduction at 90 degrees with pain and approximately 
92 degrees maximum; flexion to 85 degrees with pain and 90 
degrees as maximum limit; internal rotation to 90 degrees; 
external rotation to 20 degrees and extension to -30 degrees.  
The veteran reported that all motions were painful.  The 
examiner observed that the veteran winced with motion and 
there was some crepitus with all motions, especially at the 
acromion process.  There was no tenderness along the rotator 
cuff, but there was weakness with resistant to abduction, 
which could indicate a possible rotator cuff tendonitis.  

The examiner offered an assessment of adhesive capsulitis of 
the shoulder with rotator cuff tendonitis.  The examiner 
further commented that a review of the medical records was 
consistent with the veteran's reported history and it was the 
assumption that the veteran suffered overuse syndrome during 
service that resulted in adhesive capsulitis.  

During the December 2001 hearing, the veteran testified that 
his left arm condition is so bad that approximately one day a 
week, he can barely lift his arm up 


2.  Analysis

The veteran contends that his service-connected left upper 
arm disability is more severe than the current rating 
indicates.  He is right-handed; thus, the service-connected 
disability affects his minor extremity.  38 C.F.R. § 4.69.  
Historically, the veteran's service-connected left upper 
extremity disorder has been evaluated under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8715 that pertains to 
neurological impairment of the median nerve.  

Under Diagnostic Code 8515, where there is complete paralysis 
of the median nerve with the minor hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to 
palm; weakened wrist flexion; and pain with trophic 
disturbances; a 60 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 40 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 20 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Service connection was initially granted for left arm pain of 
obscure etiology.  Medical evidence of record shows some 
slight sensory impairment in the left hand and complaints of 
intermittent numbness; however, an April 2002 EMG study was 
normal.  The October 2002 VA neurological examination noted 
fair grip power in the left hand and sensory examination was 
intact.  While the veteran's condition has historically been 
evaluated under Diagnostic Code 8715, recent findings would 
not support assignment of an increased rating under that Code 
as there is no evidence that the veteran suffers from 
moderate incomplete paralysis of the median nerve.  In fact, 
the examiner specifically stated that "if" the veteran had 
a mild median neuropathy in that past, it either improved or 
would be only mild or minimal.  The Board notes that this 
level of disability, if present, would warrant no more than a 
10 percent evaluation under Diagnostic Code 8715.  

Recent findings on examination, including the January 2003 VA 
examination undertaken for the express purpose of determining 
the nature of the veteran's disability, have shown that the 
his left upper extremity symptoms are primarily orthopedic in 
nature.  Thus, it would appear more appropriate to rate the 
veteran's disability under diagnostic codes related to 
orthopedic disability.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One code may be more appropriate than another, based 
on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology.  In 
this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Limitation of motion of the arm at the shoulder level is 
assigned an evaluation of 20 percent.  Limitation midway 
between the side and shoulder level is assigned 30 percent.  
Finally, 30 percent is assigned for limitation of motion of 
the minor arm to 25 degrees from the side.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The medical evidence of record includes the veteran's 
complaints of shoulder pain and limited motion.  Range of 
motion studies conducted in January 2003 revealed abduction 
limited to 90 degrees, with pain, and 92 degrees maximum and 
external rotation was to 20 degrees.  That examination also 
included the examiner's objective observation of pain on 
motion.  Given those findings, considering the extent of 
conceivable functional loss due to flare-ups (consistent with 
the provisions of 38 C.F.R. §§  4.45, 4.59, and DeLuca), and 
affording the veteran the benefit of the doubt, the Board 
finds that the veteran has arm motion limited to midway 
between side and shoulder level on the minor side.  As such, 
the disability picture more nearly approximates the criteria 
for a 20 percent rating under Diagnostic Code 5201.  

The Board has considered the representative's argument that 
the veteran should be rated under both neurological and 
orthopedic codes, but points out that the critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.  
38 C.F.R. § 4.14.  As noted above, the veteran's left 
shoulder disability is manifested by complaints of pain and 
limited motion, with slight decrease in sensation.  
Evaluation under Diagnostic Code 8715 would be duplicative, 
inasmuch as a rating under that code would be based upon much 
of the same symptomatology.  Hence, separate evaluations for 
orthopedic and neurological disability is not warranted.  

The Board notes, however, that the grant of 20 percent 
evaluation in this case constitutes a full grant of the 
benefit sought on appeal.  Although the veteran's 
representative has argued that the veteran is entitled to a 
separate 10 percent evaluation in addition to the 10 percent 
previously awarded for service-connected left shoulder 
disability (see  "Informal Brief of Appellant in Appealed 
Case," filed in March 2003), the 20 percent rating herein 
awarded represents an equivalent benefit.   




ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.

A separate 10 percent rating for tinnitus is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A 20 percent rating for left arm pain with sensory changes of 
the fingers is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

A review of the record reveals that additional development is 
warranted with respect to the claim for service connection 
for asbestosis.  

A review of the record reveals that in April 2002, the Board 
requested, in connection with this claim, examination of the 
veteran and comment by the examiner as to the impact of the 
asbestosis on the veteran's employability.  The physician who 
examined the veteran in October 2002 did not render the 
requested opinion.  In the March 2003 brief filed on the 
veteran's behalf, his representative argues that the 
development of the asbestosis issue is inadequate and the 
case should be remanded for further development.  The Board 
agrees.

Hence, the RO should attempt to obtain a supplemental opinion 
from the VA examiner who conducted the October 2002 
examination.  If necessary, the RO should arrange for the 
veteran to undergo pulmonary/respiratory examination to 
obtain information as to the severity of the veteran's 
asbestosis.  The veteran is hereby notified that failure to 
report for any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO should obtain and associate with the claims file any 
notice(s) of the examination sent to him and his 
representative.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

1.  The RO should forward the claims file 
to the examiner who conducted the October 
2002 VA respiratory examination.  That 
examiner should provide a supplemental 
opinion concerning the impact of the 
veteran's service-connected asbestosis on 
his ability to obtain and retain 
substantially gainful employment.  The 
complete rationale for the supplemental 
opinion should be set forth in a printed 
(typewritten) report.  

2.  If the October 2002 examiner is 
unavailable, or is not able to render the 
requested opinion without examining the 
veteran, arrange for the veteran to 
undergo a pulmonary examination at the 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies, 
including pulmonary function testing 
(PFT), should be conducted, and all 
clinical findings, including forced vital 
capacity, (FVC), Diffusion Capacity of 
the Lung for Carbon Monoxide by the 
Single Breath method (DLCO (SB)) and 
exercise capacity should be reported in 
detail.  The physician should 
specifically offer an opinion concerning 
the impact of the veteran's service-
connected asbestosis on his ability to 
obtain and retain substantially gainful 
employment.  

The examiner must set forth all relevant 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, in a printed 
(typewritten) report.

3.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of the examination sent to 
him and his representative.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completing the requested 
development, and any additional 
notification and/or development action 
warranted, the RO should consider the 
claim remaining on appeal in light of all 
pertinent evidence and legal authority. 

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include citation to and 
discussion of additional legal authority 
considered, and full reasons and bases for 
its determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



